DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 06/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,581,883 and US Patent No. 10,331,021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Yee (US Pub. No. 2007/0046625 A1) discloses one or more light sources (Figure 2, element 66); one or more sensors (Figure 2, element 68); and a memory that stores at least instructions (page 1, paragraph 0005, lines 24-27); a processor device (i.e. DLP; page 5, paragraph 0038, lines 5-6) that executes the instructions that perform actions (page 8, paragraph 0057, lines 8-12), comprising: employing the one or more light sources (Figure 2, element 66) to project the one or more images onto the one or more surfaces (Figure 2, element 64); employing the one or more sensors (Figure 2, element 68) to determine an area of focus for a user viewing the one or more images projected onto the one or more surfaces (page 5, paragraph 0038, lines 19-23).  Pittel et al. (US Pub. No. 2008/0018591 A1) discloses one or more light sources (Figure 12B, element 102); one or more sensors (Figure 12B, elements 1203b and 1203a); and a memory (element 103) that stores at least instructions; a processor device that executes the instructions that perform actions (page 2, paragraph 0026, lines 6-10), comprising: employing the one or more light sources (Figure 12B, element 102) to project the one or more images onto the one or more surfaces (Figure 12B, element 104); employing the one or more sensors (Figure 12B, elements 1203a and 1203b) to determine an area of focus for a user viewing the one or more images projected onto the one or more surfaces (page 4, paragraph 0046, lines 13-14); updating the one or more images based on the area of focus (page 3, paragraph 0041, lines 8-10); and employing the one or more light sources to project the one or more updated images onto the one or more surfaces based on the area of focus for the user (page 6, paragraph 0061, lines 1-6).  However, Yee, Pittel et al. and the prior art of record neither shows nor suggests a device for sensing one or more images projected onto one or more surface comprising a sensing array, updating a viewing angle of the one or more perspectives of the one or more images based on the determined vantage point of the area of focus for the user and one or more adjustments to corresponding intensities of the one or more light sources.
Regarding claim 8, Yee (US Pub. No. 2007/0046625 A1) discloses one or more light sources (Figure 2, element 66); one or more sensors (Figure 2, element 68); and a memory that stores at least instructions (page 1, paragraph 0005, lines 24-27); a processor device (i.e. DLP; page 5, paragraph 0038, lines 5-6) that executes the instructions that perform actions (page 8, paragraph 0057, lines 8-12), comprising: employing the one or more light sources (Figure 2, element 66) to project the one or more images onto the one or more surfaces (Figure 2, element 64); employing the one or more sensors (Figure 2, element 68) to determine an area of focus for a user viewing the one or more images projected onto the one or more surfaces (page 5, paragraph 0038, lines 19-23).  Pittel et al. (US Pub. No. 2008/0018591 A1) discloses one or more light sources (Figure 12B, element 102); one or more sensors (Figure 12B, elements 1203b and 1203a); and a memory (element 103) that stores at least instructions; a processor device that executes the instructions that perform actions (page 2, paragraph 0026, lines 6-10), comprising: employing the one or more light sources (Figure 12B, element 102) to project the one or more images onto the one or more surfaces (Figure 12B, element 104); employing the one or more sensors (Figure 12B, elements 1203a and 1203b) to determine an area of focus for a user viewing the one or more images projected onto the one or more surfaces (page 4, paragraph 0046, lines 13-14); updating the one or more images based on the area of focus (page 3, paragraph 0041, lines 8-10); and employing the one or more light sources to project the one or more updated images onto the one or more surfaces based on the area of focus for the user (page 6, paragraph 0061, lines 1-6).  However, Yee, Pittel et al. and the prior art of record neither shows nor suggests a method for sensing one or more images projected onto one or more surfaces, comprising employing a sensor array, updating a viewing angle of the one or more perspectives of the one or more images based on the determined vantage point of the area of focus for the user and one or more adjustments to corresponding intensities of the one or more light sources.
Regarding claim 15, Yee (US Pub. No. 2007/0046625 A1) discloses one or more light sources (Figure 2, element 66); one or more sensors (Figure 2, element 68); and a memory that stores at least instructions (page 1, paragraph 0005, lines 24-27); a processor device (i.e. DLP; page 5, paragraph 0038, lines 5-6) that executes the instructions that perform actions (page 8, paragraph 0057, lines 8-12), comprising: employing the one or more light sources (Figure 2, element 66) to project the one or more images onto the one or more surfaces (Figure 2, element 64); employing the one or more sensors (Figure 2, element 68) to determine an area of focus for a user viewing the one or more images projected onto the one or more surfaces (page 5, paragraph 0038, lines 19-23).  Pittel et al. (US Pub. No. 2008/0018591 A1) discloses one or more light sources (Figure 12B, element 102); one or more sensors (Figure 12B, elements 1203b and 1203a); and a memory (element 103) that stores at least instructions; a processor device that executes the instructions that perform actions (page 2, paragraph 0026, lines 6-10), comprising: employing the one or more light sources (Figure 12B, element 102) to project the one or more images onto the one or more surfaces (Figure 12B, element 104); employing the one or more sensors (Figure 12B, elements 1203a and 1203b) to determine an area of focus for a user viewing the one or more images projected onto the one or more surfaces (page 4, paragraph 0046, lines 13-14); updating the one or more images based on the area of focus (page 3, paragraph 0041, lines 8-10); and employing the one or more light sources to project the one or more updated images onto the one or more surfaces based on the area of focus for the user (page 6, paragraph 0061, lines 1-6).  However, Yee, Pittel et al. and the prior art of record neither shows nor suggests a system for sensing one or more images projected onto one or more surfaces comprising a sensing array, updating a viewing angle of the one or more perspectives of the one or more images based on the determined vantage point of the area of focus for the user and one or more adjustments to corresponding intensities of the one or more light sources.
Regarding claims 2-7, 9-14 and 16-20, the claims are allowable based on their dependence from allowable claims 1, 8 and 15 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berstis (US Pub. No. 2004/0003409 A1) discloses a client-server arrangement for camera viewing using digital cameras across a computer network. A camera server controls a motorized gimbal which determines the viewing angles of a set of cameras according to signals from a client computer which is equipped with an eye movement tracking system. Movements of the viewer's eyes result in changes in viewing angle of the remote cameras. A high resolution foveal field of view image centered on the user's point of interest is captured and overlaid on a lower resolution full field of view image, rendering a combined image having a low resolution peripheral area and a high resolution foveal area, and being significantly reduced in size compared to a full resolution, full field of view image. This combined image is transmitted to the client for display to the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



08/22/2022